DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.


Allowable Subject Matter
The indicated allowability of claims 6 and 17 is withdrawn in view of the newly discovered reference(s) to Kojima et al. (Patent No. 6,057,893).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 19-24, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “where each tile of the source frame is treated as having a different respective temporal location from the other tiles of the source frame in the virtual video sequence and each tile of the source frame is encoded as a separate frame in a motion compensated video coding protocol in which a pixel block sub- partition of the tiles smaller than the tiles is predicted”. The use of a term “threated as” in the claim renders the claim to be ambiguous as it is not clear what is meant by “treated as”, thereby renders the claim indefinite. 
Claim 19 is rejected due to similar reason set forth above with respect to claim 1.  
Claim 31 recites the limitation “wherein the regular frequency is based on an estimated rate of change of image content within the at least one coded tile.” There is insufficient antecedent basis for the limitation “the regular frequency”, thereby renders the claim indefinite. 
In claim 35 the phrasing of the limitation “wherein the partitioning source frames is based motion analysis of the video source” appear to be vague, thereby renders the claim indefinite. 

The rest of the dependent claims are rejected based on their dependency from the rejected claims 1 and 19.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 24 are not proper dependent claims because although claims 10 and 24 depend from claims 1 and 19, claims 10 and 24 fail to specify a further limitation of the subject matter of claims 1 and 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-10, 19-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (Pub. No. US 2017/0280155 A1) in view of Kang et al. (Pub. No. US 2021/0274176 A1). 

Regarding claim 1, Iwata discloses a method of coding video data, comprising: partitioning source frames from a video source into a plurality of tiles of common size (Fig. 4,¶0092: the tile dividing unit 109_0 divides the video signal into the tiles) , coding the tiles of the source frame as a virtual video sequence where each tile of the source frame is treated as having a different respective temporal location from the other tiles of the source frame in the virtual video sequence and each tile of the source frame is encoded as a separate frame (Fig. 4, Tile_1 of a first picture Pct_1 coded at T1 and Tile_1 of a second picture Pct_2 coded at T2) in a motion compensated video coding protocol (¶¶0092, 0109: motion compensation process on the tiles) in which a pixel block sub- partition of the tiles smaller than the tiles is predicted (Fig. 4, ¶0115,  BL_0 - BL_3), and outputting the coded tile data to a channel (Fig. 1, ¶0084: a compressed video bit stream CVBS).

However, Kang discloses wherein at least two tiles from a source frame are spatially overlapped with each other in their common source frame (Fig. 37, ¶0272: A single rectangle region constituting a single picture may partially overlap with another rectangle. Herein, partial pixels constituting a rectangle region may overlap. The rectangle region may be referred to as a tile), and including an indication of weights for blending the spatially overlapped tiles (¶¶0372: When signaling at least one slice (or tile group), a header of the slice (or tile group) may include all types of information required for decoding the corresponding slice (or tile group). ¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata to include wherein at least two tiles from a source frame are spatially overlapped with each other in their common source frame, and including an indication of weights for blending the spatially overlapped tiles, as taught by Kang for providing an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).

¶0379, 0381-0382: a tile related information which may be signaled through a slice header, a tile group header, and a parameter set such as a picture parameter set, and a sequence parameter set.  A tile related information that includes a position of each tile). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 3, Iwata is silent regarding defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles.
However, Kang discloses defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles (¶0273-0274: a tile may be used for providing a region of interests (ROI) within a picture…A tile may be obtained by partitioning a picture in horizontal and vertical directions by an identical interval. Herein, tiles within a picture may have the same size (width and height)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata to include defining a region of interest of the source video, wherein a size of the region of interest determines the common size of the tiles, as taught by Kang, for providing an image encoding/decoding method and apparatus performing signaling effectively partition information of a picture (Kang: ¶0006). 
Regarding claim 4, Iwata in view of Kang teach the method of claim 1. Iwata further discloses wherein tiles are persistent across multiple frames of the source video (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).   
(¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target).

	Regarding claim 7, Iwata in view of Kang discloses the method of claim 1. Iwata further discloses wherein the tile coding occurs in pipelined fashion (Fig. 4, pictures pct_1 to pct_3 coded at time T1 to T3).  
 
(¶0022-0023: H.265 (HEVC) coding standard).  
Regarding claim 10,  Iwata in view of Kang discloses the method of claim 1.Kang further discloses wherein at least two tiles from a common source frame are spatially overlap with each other in their common source frame (Fig. 37,  ¶0272: A single rectangle region constituting a single picture may partially overlap with another rectangle. Herein, partial pixels constituting a rectangle region may overlap. The rectangle region may be referred to as a tile). The motivation statement set forth above with respect to claim 1 applies here. 

Regarding claim 19, Iwata discloses a video decoding method, comprising: decoding coded tile data (¶0110: a decoding process) according to motion-compensated prediction in which pixel block sub-partition(s) of the tile data are predicted (Fig. 4, ¶¶0092, 0109: inter prediction and motion compensation process on the tiles) , wherein each tile has a common size and the coded tile data for each tile is coded as a separate frame in a video coding protocol  and each tile is treated by the decoding as having respective temporal location of a virtual video sequence (Fig. 4, Tile_1 of a first picture Pct_1 coded at T1 and Tile_1 of a second picture Pct_2 coded at T2).


However, Kang teaches assembling recovered frames from a plurality of the decoded tiles according to metadata received in the coded tile data identifying the respective spatial locations of the tiles (¶¶0372: When signaling at least one slice (or tile group), a header of the slice (or tile group) may include all types of information required for decoding the corresponding slice (or tile group). ¶¶ 0481-0483: when (x, y) is a pixel position of an overlapping part between Tile N and Tile N+1, P(x, y) is a reconstructed pixel value in Tile N, and Q(x, y) is a reconstructed pixel value in Tile N+1, a final reconstructed pixel value K(x, y) may be represented as a*P(x, y)+(1−a)*Q(x, y)), wherein the respective spatial locations of the tiles overlap within a recovered frame (¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values), and outputting the recovered frame data to a video sink ( ¶0185: output the reconstructed image) and the assembling including blending overlapped tiles according to blending weights (¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata to include assembling recovered frames from a plurality of the decoded tiles according to metadata received in the coded tile data identifying the respective spatial locations of the tiles, wherein the respective spatial locations of the tiles overlap within a recovered frame, and outputting the recovered frame data to a video sink and the assembling including blending overlapped tiles according to blending weights, as taught by Kang, for providing  an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).

Regarding claim 20, Iwata in view of Kang discloses the method of claim 19. Iwata further discloses wherein tiles are persistent across multiple recovered frames (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).   

(¶0022-0023: H.265 (HEVC) coding standard).  
Regarding claim 22, Iwata in view of Kang discloses the method of claim 19. Iwata further discloses for tile(s) designated to serve as candidate prediction reference(s) of later-coded tiles, storing the decoded data of the designated tile(s) for use in later decoding operations (¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target).
 
Regarding claim 23, Iwata in view of Kang discloses the method of claim 19. Iwata further discloses wherein the tile decoding occurs in pipelined fashion (Fig. 4, pictures pct_1 to pct_3 coded at time T1 to T3).  

¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values). The motivation statement set forth above with respect to claim 19 applies here. 

Regarding claim 25, Iwata discloses a video decoding system, comprising: a predictive video decoder having an input for coded tile data and an output for decoded tile data (Figs. 1-4, ¶0056, motion compensated prediction. ¶0110: a decoding process) , each tile having a common size, and the coded tile data for each tile is coded as a separate frame in a video predictive coding protocol in which pixel block sub-partition(s) of the tile data are predicted ( Fig. 4, ¶¶0107-0110: an inter prediction coding operation, Tile_1 of a first picture Pct_1 coded at T1 and Tile_1 of a second picture Pct_2 coded at T2), and a frame assembler having an input for the decoded tiles and an output for a recovered frame (¶0110: a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4).
Iwata does not explicitly disclose the tiles are assembled into the recovered frame according to metadata received in the coded tile data identifying respective spatial locations of the tiles wherein the respective spatial locations of the tiles overlap within a recovered frame and the assembling including blending overlapped tiles according blending weights.  
However, Kang discloses  tiles are assembled into the recovered frame according to metadata received in the coded tile data identifying respective spatial locations of the tiles (¶¶0372: When signaling at least one slice (or tile group), a header of the slice (or tile group) may include all types of information required for decoding the corresponding slice (or tile group). ¶¶ 0481-0483: when (x, y) is a pixel position of an overlapping part between Tile N and Tile N+1, P(x, y) is a reconstructed pixel value in Tile N, and Q(x, y) is a reconstructed pixel value in Tile N+1, a final reconstructed pixel value K(x, y) may be represented as a*P(x, y)+(1−a)*Q(x, y)) wherein the respective spatial locations of the tiles overlap within a recovered frame (¶¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values) and the assembling including blending overlapped tiles according blending weights (¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata to include assembling recovered frames from a plurality of the decoded tiles according to metadata received in the coded tile data identifying the respective spatial locations of the tiles, wherein the respective spatial locations of the tiles overlap within a recovered frame, and outputting the recovered frame data to a video sink and the assembling including blending overlapped tiles according to blending weights, as taught by Kang, for providing  an image encoding/decoding method and apparatus with improved encoding/decoding efficiency (Kang: ¶0004).

Regarding claim 26, Iwata in view of Kang discloses the system of claim 25. Iwata further discloses wherein tiles are persistent across multiple recovered frames (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).   

(¶0022-0023: H.265 (HEVC) coding standard).  
 Regarding claim 28, Iwata in view of Kang discloses the system of claim 25. Iwata further discloses  storage to store tile(s) designated to serve as candidate prediction reference(s) of later decoded tiles (¶0110-When the second picture Pct_2 is coded by the inter prediction at the timing of the second time T2, a first picture Pct_1 which is the reference image having been decoded in the local decoding processing inside the video encoder 1 is stored in the frame memory 108 at the timing of first time T1 in the time elapse shown in FIG. 4…The first tile Tile_1 of the first picture Pct_1 which is the reference image includes a reference candidate block BL1 to be used for the inter prediction for the block BL3 of the coding target, and also the second tile Tile_2 includes a reference candidate block BL2 to be used for the inter prediction for the block BL3 of the coding target).

Regarding claim 29, Iwata in view of Kang discloses the system of claim 25. Iwata further discloses wherein the video decoder decodes successive tiles in pipelined fashion (Fig. 4, pictures pct_1 to pct_3 coded at time T1 to T3).  

¶ 0481-0483: pixels from the two left columns to the two right columns are respectively reconstructed in Tile N and Tile N+1, pixels of the four columns may respectively have two overlapping reconstructed values. A final reconstructed pixel value may be generated by a weighted sum of the two overlapping reconstructed values). The motivation statement set forth above with respect to claim 25 applies here. 
Regarding claim 32, Iwata in view of Kang discloses the method of claim 1. Iwata further discloses wherein the motion compensated video coding protocol includes motion prediction of blocks (¶0056, 0107-0109: motion compensation prediction of a video) where the prediction blocks correspond to a spatial subset of a tile (See Fig. 4, BL_0, BL_1, BL_2, BL_3). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (Pub. No. US 2017/0280155 A1) in view of Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1, and further in view of Kojima et al. (Patent No. 6,057,893).

Regarding claim 6, Iwata in view of Kang discloses the method of claim 5. Iwata further discloses wherein a number of tiles is consistent across a plurality of frames of the video sequence (See Fig. 4, Tile_1 and Tile_2 in pictures pct_1 to pct_3).

However, Kojima discloses each persistence of a tile is designated to serve as a candidate prediction reference at a rate determined by a predetermined policy (Figs. 2A-2B: col. 2, lines 20-23: the number of I-picture [i.e., a reference picture] is increased with the increase number of scene change).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata in view of Kang to include each persistence of a tile is designated to serve as a candidate prediction reference at a rate determined by a predetermined policy, as taught by Kojima such that the picture quality of the predicted picture is not degraded in case of scene changes (Kojima: col. 2, lines 30-34). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (Pub. No. US 2017/0280155 A1) in view of Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1, and further in view of and further in view of Masuda (Patent No. US 5,398,078 A). 

Regarding claim 8, Iwata in view of Kang does not explicitly disclose estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity.
	However, Masuda discloses estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity (col. 10, lines 3- 13: The activity measuring circuit 51 derives activity Act(i) indicating the complexity of each block and outputs the measured value to the block ordering circuit 52…The block ordering circuit 52 converts the original order of the blocks to another block order by use of a preset method according to the activity measurement value of each block of the activity measuring circuit 51).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata in view of Kang to include estimating complexity of the tiles of a source frame, and coding the tiles of a source frame in a coding order determined by the estimated complexity, as taught by Masuda, for enhancing the image quality of coding process (Masuda: col. 3, lines 1-3).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata et al. (Pub. No. US 2017/0280155 A1) in view of Kang et al. (Pub. No. US 2021/0274176 A1) as applied to claim 1, and further in view of El-Maleh et al. (Pub. No. US 2007/0183661 A1). 
Regarding claim 35, Iwata in view of Kang do not explicitly disclose wherein the partitioning source frames is based motion analysis of the video source.
However,  El-Maleh  discloses wherein the partitioning source frames is based motion analysis of the video source (¶¶0009-0010: Inter-mode segmentation is a low-complexity segmentation mode that processes a frame of a video sequence based on motion information for the ROI object indicating motion between the current frame and a previous or subsequent frame of the video sequence…The disclosed techniques also include a technique for detecting moving regions within a foreground object during inter-mode segmentation based on background modeling and subtraction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Iwata in view of Kang to include wherein the partitioning source frames is based motion analysis of the video source, as taught by El-Maleh, for providing an accurate foreground object generation and low-complexity extraction of the foreground object from the video sequence (El-Maleh: abstract). 


Allowable Subject Matter
Claims 11-18, 33 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the cited prior arts fail teach “… wherein the tiles of the frame are associated with different time stamps in the virtual video sequence, and the tiles corresponding to a first tile location over a plurality of frames of the video source are designated as a reference tile at a first frequency lower than tiles corresponding to a second tile location over the plurality of frames…” as recited in claim 11. 
	Regarding claim 33, the cited prior arts fail to teach “…coding content of the tiles of the frames with motion compensation according to the video coding protocol having a respective temporal location corresponding to the tile’s respective timestamp and tiles corresponding to a first tile location over a plurality of frames of the video source are designated as a reference tile for the motion compensation at a first frequency lower than tiles corresponding to a second tile location over the plurality of frames…” as recited in claim 33.
	The rest of the dependent claims are allowed by virtue of their dependency from allowed claims 11 and 33.

Claim 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488